Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a revolute surface”, “a vertical edge”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “revolute surface”, “a vertical edge”, “an edge that lies on the surface of a datum sphere”, “a datum sphere”, “a surface perpendicular to said revolute surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate a space in Fig. 1 in the housing, a length in Fig. 7/8, and a different space in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities: elements are recited without any regards for antecedent basis and are filled with elements not having proper antecedent basis. Applicant should review all claims and ensure every recited element has antecedent basis, meaning every element is recited with an “a” or “an” in its first instance, and then recited with “the” in all subsequent instances. The following are provided as examples. 
In claim 1, change “with concave side” to “with a concave side”  
In claim 1, change “that lies on the surface of a datum sphere” to “that lies on a 
In claim 1, change “through the center of said” to “through  a center of said”  
In claims 2 and 3, change “the ratio” to “a ratio”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an edge that lies on the surface of a datum sphere. Without reciting where the datum sphere is located and its dimensions, it is not clear where the edge would be. Therefore, the metes and bounds of the claim are indefinite. This rejection applies to claims 4 and 7 as well.
Claim 1 recites a space between an axis and an edge. A space is a three-dimensional object. However, “between an axis and an edge”, both of them lines, can only be a two-dimensional area, not a space. Hence, it is not clear where the space is exactly located and by what surfaces it is surrounded. For example, see Fig. 7 of applicant; the axis is 118 and the space is supposed to be 116. Although the vertical edge is not defined nor numbered in the specification, it is assumed to be the edge of 113 next to 118. However, 116 is not between 118 and the edge. Moreover, the space 116 is only partially surrounded. Hence, it is not clear where the space exactly is. This rejection applies to claims 4 and 7 as well.
claim 1 recites “a surface perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere and coincident with said datum sphere”. Since the revolute surface is apparently spherical, a surface perpendicular to it would have to be tangential to it (imagine two balls next to each other and contacted at a point), which wouldn’t lie on the surface of a datum sphere. Note that the two elements that are recited to be perpendicular to each other are curved, or more specifically round: one is the revolute surface, and the other is a surface that lies on the surface of a datum sphere. For two curved elements to be perpendicular to each other, they must be tangential to each other. Also note that the two elements that are recited to be perpendicular to each other are apparently part of the same sphere, since they are “coincident”, hence the claim reciting that a part of a sphere being perpendicular to another part of itself, which is incomprehensive. Note also that 112 and 114 are also curved in all directions, note the curved line to the left of 114 in Fig. 7. Furthermore, it is not clear if the “a datum sphere” is the same datum sphere that was recited before or a different one. Nonetheless, the metes and bounds of the claim are indefinite. Note that none of the elements in this limitation, such as “a surface perpendicular to”, “revolute surface”, “edge”, “a datum sphere” have been shown and numbered in the figures. This rejection applies to claims 4 and 7 as well.
Claim 2 recites “the ratio of the volume of space between said vertical central axis and said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is between 1:2 and 1:4.” Firstly, the space is a three-dimensional object but what is defined in the claim are two-dimensional areas. Moreover, it is not clear what the ratio is because the claim recites “the ratio of the volume of space between […] axis and […] edge […] and the volume surrounded by […] surface in combination with […] surface […] is […]”, or in simple terms, the ratio is : the volume of space between an axis and an edge, and the volume surrounded by a surface in combination with another surface”. As can be seen, these statements are incomprehensive. This rejection applies to claims 3, 5, and 6 for the same reason. Moreover, claim 5 recites that “said space is sufficient to allow fluid flowing over one of said at least two rotor blades to flow through said space and flow over at least one other of said at least two rotor blades, exerting a force on each of said at least two rotor blades”. It is not clear how much space is recited because it is not clear how much space is sufficient to perform the recited function of allowing fluid flowing […].
Claim 4 recites a semi spherical vertical cross section. Firstly, it is not clear how round or spherical it should be to be considered semi spherical. Note that semi also means “somewhat” or “partly”. If applicant meant to recite half of a sphere, it should be changed to hemispherical. Moreover, a cross section is a two-dimensional element but spherical is three-dimensional, hence it is not clear what “a semi spherical vertical cross section” entails.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 210068373 U).
With regard to claim 1, Xie discloses a rotor blade (2) for a vertical axis fluid turbine comprising: a revolute surface with concave side and a convex side (4 and 6; Fig. 1-4; page 4, lines 10-20), a vertical edge (Fig. 1-4, see the edge of blade 2, parallel to shaft 1) and an edge that lies on the surface of a datum sphere (Fig. 1-4, see the edge of each blade 2 that lies on an imaginary datum sphere); and a substantially vertical central axis (shaft 1) parallel to the vertical edge through the center of said datum sphere (Fig. 1-4); and a space (10) between said vertical central axis and said vertical edge of said revolute surface (Fig. 1-4); and a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere and coincident with said datum sphere (Fig. 1-4); wherein fluid flowing over said concave side exerts a force about said central axis, and is compressed by said surface perpendicular to said revolute surface as the fluid moves off the surface (the wind will contact the inner concave side of blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; see Fig. 1-4; page 4, last 10 lines).

With regard to claim 4, Xie discloses a vertical axis fluid turbine (wind ball; abstract; Fig. 1-4) comprising: a rotor assembly (1-9, collectively) having at least two rotor blades (2); each rotor blade in said rotor assembly having a revolute surface bent to a concave side and a convex side (4 and 6), a vertical edge (Fig. 1-4, see the edge of each blade 2, parallel to shaft 1) and an edge that lies on the surface of a datum sphere (Fig. 1-4, see the edge of each blade 2 that lies on an imaginary datum sphere); and a substantially vertical central axis (shaft 1) parallel to the vertical edge of said at least two rotor blades (Fig. 1-4), said central axis extending through the center of said datum sphere (Fig. 1-4); and a space (10) between said vertical central axis and said vertical edge of said revolute surface on each of said at least two rotor blades (Fig. 1-4); and each of said at least two rotor blades having a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere and coincident with said datum sphere (Fig. 1-4); and each rotor blade in said rotor assembly having a semi spherical vertical cross section (Fig. 1-4, also see “wind ball” in the abstract); wherein fluid flowing over one of said at least two rotor blades flows through said space between said vertical central axis and said vertical edges and then flows over another of said at least two rotor blades and is compressed by said surfaces perpendicular to said revolute surfaces as the fluid exits the rotor assembly (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2 prior to exiting the wind ball; abstract; Fig. 1-4; page 4, last 10 lines).

With regard to claim 7, Xie discloses a vertical axis fluid turbine (wind ball; abstract; Fig. 1-4) comprising: a rotor assembly (1-9, collectively) having at least four rotor blades (2); each rotor blade in said rotor assembly having a revolute surface bent to a concave side and a convex side (4 and 6 4), a vertical edge (the edge of each blade 2, parallel to shaft 1) and an edge that lies on the surface of a datum sphere (the edge of each blade 2 that lies on an imaginary datum sphere); and a substantially vertical central axis (shaft 1) parallel to the vertical edge of each of said at least four rotor blades (Fig. 1-4), said central axis extending through the center of said datum sphere (Fig. 1-4); and a space (10) between said vertical central axis and said vertical edge of said revolute surface on each of said at least four rotor blades (Fig. 1-4); and each of said at least four rotor blades having a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere, said surface being coincident with said datum sphere (Fig. 1-4); and each rotor blade in said rotor assembly having a semi spherical vertical cross section (Fig. 1-4); wherein fluid flowing over one of said at least four rotor blades flows through said space between said vertical central axis and said vertical edges and then flows over another of said at least four rotor blades, exerting a force on each, and said fluid is compressed by said surfaces perpendicular to said revolute surfaces as the fluid exits the rotor assembly at a higher velocity than ambient flow (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2 prior to exiting the wind ball, the wind compressed by the arc surfaces 4-6 will be moving faster than ambient air as it impulses; abstract; Fig. 1-4; page 4, last 10 lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 210068373 U).
With regard to claim 2:
Xie discloses the rotor blade of claim 1, as set forth above.
Xie does not appear to explicitly disclose that the ratio of the volume of space between said vertical central axis and said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is between 1:2 and 1:4.
However Xie teaches that a ratio of a volume of space between said vertical central axis and said vertical edge of said revolute surface and a volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface, in order to better utilize the wind energy (ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Xie's ratio to be between 1:2 and 1:4 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in Xie's figures in order to provide the most efficient energy harvesting. Additionally, in the instant Application there is no importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by increasing the size of the gap between the vertical edge and vertical axis, or by decreasing the volume of the chamber in the blades, either of which is a simple design modification.


With regard to claim 3:
Xie discloses the rotor blade of claim 1, as set forth above.
Xie does not appear to explicitly disclose that the ratio of the volume of space between said vertical central axis and said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is 1:3.
However Xie teaches that a ratio of a volume of space between said vertical central axis and said vertical edge of said revolute surface and a volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface, in order to better utilize the wind energy  (ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Xie's ratio to be 1:3 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in Xie's figures in order to provide the most efficient energy harvesting. Additionally, in the instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by increasing the size of the gap between the vertical edge and vertical axis, or by decreasing the volume of the chamber in the blades, either of which is a simple design modification.

With regard to claim 5:
Xie discloses the vertical axis fluid turbine of claim 4, as set forth above, and further discloses that said space is sufficient to allow fluid flowing over one of said at least two rotor blades to flow through said space and flow over at least one other of said at least two rotor blades, exerting a force on each of said at least two rotor blades (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; figures 1-4; page 4, last 10 lines).
Xie does not appear to explicitly disclose that the ratio of the volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and the volume of said datum sphere is between 1:5 and 1:7.
However Xie teaches that a ratio of a volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and a volume of said datum sphere, in order to better utilize the wind energy  (ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Xie's ratio to be between 1:5 and 1:7 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in Xie's figures in order to provide the most efficient energy harvesting. Additionally, in the Instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by slightly modifying the size of the gap between the vertical edge and vertical axis, or by slightly modifying the volume of the chamber in the blades, either of which is a simple design modification which when modified would help result in the desired ratio.

With regard to claim 6:
Xie discloses the vertical axis fluid turbine of claim 4, as set forth above.
Xie does not appear to explicitly disclose that the ratio of the volume of space between said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades within said datum sphere, and the volume of said datum sphere is 1:6.
However Xie teaches that a ratio of a volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and a volume of said datum sphere, in order to better utilize the wind energy  (ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Xie's ratio to be 1:6 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in Xie's figures in order to provide the most efficient energy harvesting. Additionally, in the Instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by slightly modifying the size of the gap between the vertical edge and vertical axis, or by slightly modifying the volume of the chamber in the blades, either of which is a simple design modification which when modified would help result in the desired ratio.
--------------------------------------------------------------------------------------------------------------------
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 210068373 U).
With regard to claims 2, 3, 5, and 6: 
Xie discloses the rotor blade of claim 1 and the vertical axis fluid turbine of claim 4, as set forth above, and further discloses that said space is sufficient to allow fluid flowing over one of said at least two rotor blades to flow through said space and flow over at least one other of said at least two rotor blades, exerting a force on each of said at least two rotor blades (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; figures 1-4; page 4, last 10 lines). 
Xie does not appear to explicitly disclose that the ratio of the volume of space between said vertical central axis and said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is between 1:2 and 1:4, or 1:3, or that the ratio of the volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and the volume of said datum sphere is between 1:5 and 1:7, or 1:6. 
However, a careful examination of the specification reveals that no criticality for the ratio being between 1:2 and 1:4, or 1:3, or between 1:5 and 1:7, or 1:6 has been shown nor any reason as to why the turbine of the applicant with these ratios would operate any different than the turbine of Xie, and Applicant has not disclosed that these ratios provide an advantage, is used for a particular purpose, or solves a stated problem. Hence these ratios are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Xie’s and Applicant’s invention to perform equally well with either ratio, because both blades would perform the same function of turning the turbine and generating electricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the ratios as claimed with turbine of Xie in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar fluid turbines such as US7,896,609, US 7,896,608, US 2013/0224039, US 2,252,788, US4,115,032, and US 2010/0295316.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799